[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 10-14713               FILED
                            Non-Argument Calendar U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                JAN 5, 2012
                                                                JOHN LEY
                    D.C. Docket No. 1:09-cr-20673-DLG-29
                                                                  CLERK

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                      versus

OTIS WALKER,
a.k.a. OT,
                                                             Defendant-Appellant.

                        __________________________

               Appeal from the United States District Court for the
                           Southern District of Florida
                         _________________________

                                (January 5, 2012)

Before MARCUS, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Gary Kollin, appointed counsel for Otis Walker in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Walker’s conviction and

sentence are AFFIRMED.




                                         2